19-22911-rdd       Doc 11       Filed 05/01/19      Entered 05/01/19 20:14:29               Main Document
                                                   Pg 1 of 40



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                    Case No. 19-22911 (___)

                 Debtors.1                                          (Joint Administration Pending)


                   DECLARATION OF JOHN BRECKER IN SUPPORT OF
                   CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

                 I, John Brecker, hereby declare under penalty of perjury that the following is true

to the best of my knowledge, information, and belief:

        1.       I am a Partner of Drivetrain Advisors, LLC (“Drivetrain”). Drivetrain’s

experienced professionals — comprised of former lawyers and investment professionals with

extensive experience in leading complex restructurings and maximizing value for

stakeholders — assist distressed companies in various ways. They act in a fiduciary capacity

(e.g., litigation trustee, independent examiner, plan administrator), and serve on boards of

directors, either as independent directors or as observers. They also serve in a representative

capacity on creditor’s committees.

        2.       I received a Bachelor of Arts degree in Political Science from American

University and a Juris Doctor degree from St. John’s University School of Law. I practiced as a

bankruptcy attorney for six years (1988-1994), first with Angel & Frankel and then with Pryor,

Cashman. In 1995 I joined Credit Research & Trading, as a claims trader and in 1996 I joined

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
    (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
    Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd      Doc 11     Filed 05/01/19    Entered 05/01/19 20:14:29           Main Document
                                              Pg 2 of 40


Bear, Stearns & Company’s as their leading trade claims and receivables trader. In 1998, I co-

founded Longacre Fund Management, a hedge fund that specialized in U.S. distressed debt

investing and European distressed/stressed credit investing with a fundamentally driven,

research-intensive, unlevered investment strategy. At Longacre, I helped manage $2.7 billion of

assets and grossed 8% annualized returns. I served as a principal at Longacre until 2012.

       3.      My experience serving as an independent director is extensive, and includes

serving on the boards of directors/managers of, among others: (i) Ditech Holding Corporation,

(ii) U.S. Well Services, Inc., (iii) Colt Manufacturing Company, (iv) Nelson Education Ltd., (v)

ACA Financial Guaranty Corp., (vi) PMI Group, Inc., and (vii) Catalyst Paper Company, Inc.

       4.      Based upon my experience as a bankruptcy lawyer, investor, and independent

fiduciary in distressed situations, I have extensive experience engaging with, complex

restructuring issues related to: (i) operating liquidity and cash flow, (ii) enterprise and asset

valuation, (iii) loan documents, security interests, and creditor rights, and (iv) fiduciary duties of

directors and officers. As a practical matter, I have significant experience with bankruptcy law

and policy, and understand the importance of facilitating a consensual restructuring process.

       5.      I was retained as an independent fiduciary of New Cotai Holdings, LLC, New

Cotai Ventures, LLC, New Cotai, LLC, and New Cotai Capital Corp. (collectively, the

“Debtors,” the “Company,” or “New Cotai”), the debtors and debtors-in-possession in the

above-captioned cases, on April 29, 2019. Since that time, I have engaged in extensive

discussions with the Debtors’ representatives and advisors regarding the Debtors’ assets and

financial condition. Based on such discussions and my review of relevant documents, I am

familiar with the Debtors, their assets, their capital structure and the circumstances surrounding

these Chapter 11 Cases.

                                                   2
19-22911-rdd       Doc 11       Filed 05/01/19       Entered 05/01/19 20:14:29               Main Document
                                                    Pg 3 of 40


        6.       Concurrently with the filing of this declaration (this “Declaration”) on the date

hereof (the “Petition Date”), each of the Debtors filed a voluntary petition for relief

(collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the

Southern District of New York. Each of the Debtors is operating its business and managing its

assets as a debtor in possession pursuant to Bankruptcy Code sections 1107(a) and 1108. To

date, no creditors’ committee has been appointed in the Chapter 11 Cases by the Office of the

United States Trustee for the Southern District of New York (the “United States Trustee”). No

trustee or examiner has been appointed in the Chapter 11 Cases.

        7.       To facilitate the Debtors’ commencement of these Chapter 11 Cases and to

minimize certain of the potential adverse effects of commencing bankruptcy proceedings, the

Debtors seek various types of relief through “first day” applications and motions filed

contemporaneously herewith (collectively, the “First Day Pleadings”).2 I submit this

Declaration to provide an overview of the Debtors as well as to support the Debtors’ chapter 11

petitions and the First Day Pleadings as further set forth on Exhibit A.

        8.       Except as otherwise indicated herein, all facts set forth in this Declaration are

based on my personal knowledge, my discussions with the Debtors’ representatives and advisors,

my review of relevant documents, or my opinion based on my experience, knowledge, and

information concerning the Debtors’ assets and financial condition. In making this Declaration, I

have relied in part on information and materials that the Debtors’ representatives and advisors

have gathered, prepared, verified, and provided to me, in each case for my benefit in preparing


2
    Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
    relevant First Day Pleadings.


                                                         3
19-22911-rdd        Doc 11      Filed 05/01/19      Entered 05/01/19 20:14:29              Main Document
                                                   Pg 4 of 40


this Declaration. I am authorized to submit this Declaration on behalf of the Debtors, and, if

called upon to testify, I would testify competently to the facts set forth herein.

         9.      This Declaration is divided into three parts. Part I provides background

information about the Debtors, their assets, their corporate and capital structures, and the

circumstances surrounding the commencement of the Chapter 11 Cases. Part II sets forth the

relevant facts in support of each of the First Day Pleadings. Part III sets forth information

required by Local Bankruptcy Rule 1007-2 of the Local Bankruptcy Rules of the United States

Bankruptcy Court for the Southern District of New York (“Local Bankruptcy Rules”).

                                                   PART I

                                              BACKGROUND

    A.     The Debtors

         10.     The Debtors in these Chapter 11 Cases are New Cotai Ventures, LLC,3 a New

York limited liability company, New Cotai Holdings, LLC, a Delaware limited liability

company, New Cotai, LLC, a Delaware limited liability company, and New Cotai Capital Corp.,

a British Virgin Islands company limited by shares. A chart setting forth the Debtors’ corporate

ownership structure is attached hereto as Annex 1. The Debtors are affiliated companies that

were formed for the purpose of investing in what is now Studio City International Holdings

Limited (“Studio City International”). Affiliates of investment funds managed by Silver Point

Capital, L.P. (“Silver Point”) own a direct or indirect controlling interest in each of the Debtors.

         11.     The Debtors have no employees. The Debtors are managed by their managers,

directors, and/or officers, or indirectly through non-employed individuals who act under the

direction of the Debtors’ directors and/or officers and who are employees of Silver Point. Other

3
     New Cotai Ventures, LLC’s cash is held in a bank account located in White Plains, New York.


                                                        4
19-22911-rdd         Doc 11       Filed 05/01/19       Entered 05/01/19 20:14:29                 Main Document
                                                      Pg 5 of 40


than with respect to their investments in Studio City International, the Debtors own no material

assets and have no material business operations.

    B.     Studio City International

         12.      Studio City International, together with its subsidiaries, owns the Studio City

project, an integrated resort comprising entertainment, retail, hotel and gaming facilities located

in the Macau Special Administrative Region of the People’s Republic of China (“Macau”). On

October 27, 2015, Studio City International opened Phase I of the Studio City project. Phase I

included the construction of the project’s hotel, initial casino and non-gaming attractions.

Additional phases of construction, including expanded hotel and gaming facilities, are expected

to be completed within the next few years, in order to avoid the potential forfeiture of the project

under Macau law.

    C.     The IPO

         13.      On October 22, 2018, Studio City International completed its initial public

offering (the “IPO”) of 28,750,000 Studio City International American Depositary Shares

(“ADS”) at a price of $12.50 per ADS, representing 115,000,000 Class A ordinary shares4 of

Studio City International. In November 2018, the underwriters exercised their overallotment

option in full, acquiring an additional 4.3 million ADS at a price of $12.50 per ADS.

         14.      Prior to the IPO, New Cotai, LLC held a 40% equity interest in Studio City

International and Melco Resorts & Entertainment Limited (“Melco”) held a 60% equity interest

through its subsidiary, MCE Cotai Investments Limited (“MCE”). In October 2018, the Studio

City International board of directors, a majority of the members of which were designated by


4
     Each Class A ordinary share of Studio City International entitles its holder to one vote on all matters to be voted
     on by shareholders generally.


                                                           5
19-22911-rdd     Doc 11     Filed 05/01/19    Entered 05/01/19 20:14:29          Main Document
                                             Pg 6 of 40


affiliates of Melco, authorized the IPO over the objection of New Cotai, LLC and its

representatives on the Studio City International board. New Cotai, LLC did not believe that the

IPO would be in the best interests of Studio City International or its shareholders.

       15.     The managing underwriters informed the Studio City International board that

successful execution of the IPO would require that the direct or indirect shareholders of Studio

City International, or its “sponsors,” place substantial orders to buy shares in the IPO. They

further advised that it would be preferable to have affiliates of both Melco and New Cotai, LLC

provide the support, if possible. Melco indicated that it was prepared to provide all of the support

that the underwriters required to the extent that New Cotai, LLC or its affiliates did not provide

support for the IPO. New Cotai, LLC has limited financial resources, with just a few million

dollars in the bank to meet its expenses, so it had no obligation or ability to provide support in

the IPO absent a contribution by its indirect equity holders. Such equity holders declined to

make additional investments in New Cotai, LLC or New Cotai Holdings, LLC.

       16.     However, certain of such equity holders’ affiliates, funds managed by Silver

Point, indicated their willingness to provide the support requested by the underwriters and placed

an order to buy ADS’s at the IPO price. Though the holders of Notes (defined below) have

never had any contractual or other right to make additional investments in New Cotai, LLC or

New Cotai Holdings, LLC, or to acquire ADS’s in the IPO, New Cotai, LLC took concrete steps

to enable such holders to participate. These steps included, among other things, (1) informing

holders of Notes of the pending IPO, (2) providing the IPO underwriters with contact

information for holders of Notes and requesting the underwriters to contact such holders, and (3)

posting the preliminary prospectus in the data site accessible by the holders of the Notes.




                                                  6
19-22911-rdd     Doc 11      Filed 05/01/19    Entered 05/01/19 20:14:29             Main Document
                                              Pg 7 of 40


       17.     Following the completion of the IPO, the interests in Studio City International

were held as follows: (1) New Cotai held the equivalent of an approximately 23.07% interest (as

described in more detail below), (2) MCE held an approximately 54.11% interest, (3) certain

non-Debtor affiliates of Silver Point held an approximately 13.01% interest, and (4) public

holders held an approximately 9.56% interest.

  D.     The Debtors’ Current Investment in Studio City International

       18.     As of the Petition Date, Debtor New Cotai, LLC owned (i) a 23.07% voting, non-

economic interest in Studio City International and (ii) a non-voting, non-shareholding economic

participation interest (the “Participation Interest”) equal to 29.9861% in MSC Cotai Limited, a

company incorporated as a business company limited by shares in the British Virgin Islands

(“MSC Cotai”), which represents the equivalent of a 23.07% economic interest in Studio City

International (together, (i) and (ii) are referred to herein as the “Investment”).

       19.     The Participation Interest is subject to that certain Participation Agreement, by

and among Debtor New Cotai, LLC, MSC Cotai and Studio City International, dated October 12,

2018 (the “Participation Agreement”). The Participation Agreement provides that Debtor New

Cotai, LLC is entitled to exchange all or a portion of its Participation Interest for a number of

Class A ordinary shares of Studio City International, subject to adjustments, exceptions and

conditions as set out in the Participation Agreement.

       20.     In connection with the IPO, Melco had the right to terminate the Studio City

International shareholders’ agreement (subject to the survival of limited provisions). Therefore,

Debtor New Cotai, LLC entered into an amended and restated shareholders’ agreement with

Studio City International, Melco, and MCO Cotai Investments Limited, dated October 16, 2018

(such amended and restated shareholders’ agreement, the “Shareholders’ Agreement”).


                                                  7
19-22911-rdd        Doc 11       Filed 05/01/19      Entered 05/01/19 20:14:29               Main Document
                                                    Pg 8 of 40


Pursuant to the Shareholders’ Agreement, Debtor New Cotai, LLC has the right to appoint two

members to Studio City International’s eleven member board of directors and one member to

certain committees of the board of directors. Melco has the right to appoint a majority of the

Board of Directors and thus controls the development and operations of the Studio City project.

    E.     The 10.625% Senior Pay-In-Kind Notes

         21.      On April 19, 2013, Debtors New Cotai, LLC and New Cotai Capital Corp., as co-

issuers (together, the “Co-Issuers”), issued $380 million aggregate principal amount of 10.625%

Senior Pay-In-Kind Notes due May 2019 (the “Notes”).5 On July 2, 2014, the Co-Issuers issued

an additional $87.5 million aggregate principal amount of Notes. The Notes were issued for the

purpose of making equity contributions to the Studio City project.

         22.      The Notes are unsecured obligations guaranteed by Debtor New Cotai Holdings,

LLC. Interest on the Notes was payable semi-annually on May 1 and November 1, in cash or

through the issuance of additional notes with the same terms as the Notes, at Debtor New Cotai,

LLC’s option. The Notes matured on May 1, 2019.

         23.      As of the Petition Date, the total principal balance of the Notes, inclusive of

interest paid-in-kind that has been added to the principal balance of the Notes, was

approximately $856 million. The Notes constitute the Debtors’ only prepetition funded debt

obligations.

    F.     Events Precipitating the Chapter 11 Cases

         24.      The Debtors’ ability to satisfy their obligations under the Notes is directly tied to

the development and success of the Studio City project. Due to delays in the development of the
5
     The Notes were issued pursuant to that certain Indenture, dated as of April 19, 2013, by and among the Co-
     Issuers, Debtor New Cotai, LLC as guarantor, and Wells Fargo Bank, National Association, as trustee.
     Concurrently with the 2013 issuance of Notes, non-Debtor affiliate New Cotai Participation Corp. issued 1,520
     Class B shares to the same investors who acquired such Notes, on a pro rata basis.


                                                         8
19-22911-rdd     Doc 11     Filed 05/01/19     Entered 05/01/19 20:14:29          Main Document
                                              Pg 9 of 40


Studio City project, a reduced allocation of gaming tables from the government, and some

unanticipated declines in the Macau gaming market, the Investment has not yet achieved

sufficient market value in light of the highly illiquid and unreliable market conditions that have

developed following the IPO, making a refinancing impracticable. Therefore, through no fault of

their own, the Debtors were unable to satisfy the Notes obligations by their maturity.

       25.     More specifically, the Studio City project only opened its first phase of

development in October 2015. Construction costs came in greater than expected and the project

required an additional $300 million of capital in June 2014. Additionally, the initial gaming

table allocation of 250 mass table games was significantly fewer than expected and contained no

allocation of VIP tables. The Studio City project and its operations are therefore still in their

ramp-up phase, and while Studio City International is focused on driving performance, the

Studio City project has not yet achieved the financial and operational performance necessary to

meet all of the project’s capital requirements.

       26.     In addition, under the terms of the land grant for the Studio City project, the

second phase of development was initially required to be completed by July 24, 2018. However,

in October 2016, an application requesting an extension of the development period was filed

with the Macau government. In February 2018, the Macau government granted an extension of

the development period under the land grant, extending the required completion date of the

second phase of development of the Studio City project from July 24, 2018 to July 24, 2021.

Therefore, Studio City International may not complete the second phase of development until

July 2021 (or potentially later if it is granted a further extension of the development period).

Studio City International is expected to open Phase 2 in a timely manner, as the failure to do so

could result in the forfeiture of the Studio City project to the Macau government, including Phase

                                                  9
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29            Main Document
                                          Pg 10 of 40


1. The second phase of development will provide the project with much needed additional

gaming space, non-gaming attractions and hotel rooms.

       27.     Notwithstanding the aforementioned challenges, the Debtors believe that the

Investment continues to represent a significant economic opportunity—the value of which is not

accurately represented in the current market prices of the ADS. Indeed, should the Studio City

project continue to develop on its currently anticipated timeframe, the Debtors expect the

Investment to generate sufficient value to repay the Notes in full.

       28.     Prior to the Petition Date, the Debtors commenced discussions with an ad hoc

group of holders of Notes (the “Ad Hoc Group”) that collectively holds more than a majority of

the aggregate principal amount of the Notes. The Debtors intend to continue to engage with the

Ad Hoc Group in good faith and at arms’-length with the goal of achieving a consensual

restructuring in these Chapter 11 Cases

       G.      DIP Financing

       29.     Once the Debtors determined that they were unlikely to reach a deal with the Ad

Hoc Group in time to avoid a maturity default under the Notes, the Debtors quickly began to

prepare for an in-court process. As of the Petition Date, the Debtors held approximately $1.281

million in their bank accounts. Such cash is expected to be sufficient to sustain the Debtors for

the first approximately 30 days of these cases. However, as holding companies without the

benefit of cash generating assets, the Debtors must look to outside sources for further funding.

       30.     Silver Point provided the Debtors’ investment bankers at Houlihan Lokey Capital,

Inc. (“Houlihan”) with the terms of potential debtor-in-possession financing (the “DIP

Financing”), which included the following terms: (1) aggregate financing up to $6.25 million,

(2) no milestones, (3) 12 month maturity that, at the Debtors’ option (and upon the satisfaction of


                                                 10
19-22911-rdd        Doc 11      Filed 05/01/19 Entered 05/01/19 20:14:29                      Main Document
                                              Pg 11 of 40


certain conditions), could be extended by an additional 12 months, (4) no budgetary compliance

covenants, (5) interest rate of LIBOR plus 7.00% and (6) minimal fees (a 1.00% commitment

fee) or other charges to the Debtors’ estates. The DIP Financing would be secured by

substantially all of the Debtors’ assets and subject to other customary protections made available

to debtor-in-possession lenders.

        31.      Due to the fact that the Debtors have a limited cash runway, the Debtors did not

solicit financing proposals from other sources prepetition. However, as further described in the

Houlihan Declaration submitted concurrently herewith in support of the DIP Financing, the DIP

Financing terms achieved with Silver Point are favorable as compared to prevailing market terms

for similar debtor-in-possession financing facilities. Moreover, the Debtors intend to solicit

proposals from other parties during the interim period, including members of the Ad Hoc Group.

In the event that the Debtors receive a proposal superior to the Silver Point proposal, the Debtors

will seek the Bankruptcy Court’s approval of such superior proposal.

        32.      The DIP Financing will allow the Debtors to ensure stability and to smoothly

transition into these Chapter 11 Cases. The primary use of the DIP Financing will be for working

capital purposes and to satisfy the Debtors’ expenses in connection with the negotiation of a

restructuring of the Notes with the Ad Hoc Group.

                                                    PART II

                                        FIRST DAY PLEADINGS6

        33.      To facilitate their restructuring efforts, the Debtors have filed the First Day

Pleadings concurrently with this Declaration, and respectfully request that this Court enter the


6
    Capitalized terms used but not defined in Part II have the meanings ascribed to them in the relevant First Day
    Pleadings.


                                                        11
19-22911-rdd     Doc 11      Filed 05/01/19 Entered 05/01/19 20:14:29             Main Document
                                           Pg 12 of 40


proposed orders granting such First Day Pleadings. I have reviewed each of the First Day

Pleadings and proposed orders (including the exhibits thereto), and the facts set forth therein are

true and correct to the best of my knowledge, information, and belief. I believe that the relief

sought in each First Day Pleading (a) is vital to enable the Debtors to transition into Chapter 11

with minimum interruption or loss of value and (b) constitutes a critical element in maximizing

value during these Chapter 11 Cases.

I.     Administrative Pleadings (Items 1 through 4)

       34.     The Debtors have filed four “administrative” pleadings that seek to (a) jointly

administer the Chapter 11 Cases for procedural purposes only, (b) authorize the Debtors to file a

consolidated list of creditors, (c) grant the Debtors additional time to file their schedules and

statements, and (d) authorize the Debtors to retain Prime Clerk LLC (“Prime Clerk”) as claims

and noticing agent.

       A.      Joint Administration (Item 1)

       35.     The Debtors are requesting that the Chapter 11 Cases be jointly administered for

procedural purposes only. As set forth above, the Debtors are affiliated with each other. Joint

administration of these cases will avoid the unnecessary time and expense of duplicative

motions, applications, orders, and other papers and related notices that otherwise would need to

be filed in all of the cases absent joint administration. Accordingly, joint administration will save

considerable time and expense.




                                                 12
19-22911-rdd        Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29             Main Document
                                             Pg 13 of 40


        B.        Motion to File Consolidated List of Creditors (Item 2)

        36.       The Debtors seek entry of any order authorizing the Debtors to file a consolidated

list of creditors in lieu of submitting separate mailing matrices for each Debtor and granting

related relief.

        37.       I believe that permitting the Debtors to maintain a single consolidated list of

creditors, in lieu of filing a separate creditor matrix for each Debtor, is warranted. Under the

circumstances, reformatting the Creditor List, preparing and filing separate formatted creditor

matrices, and otherwise complying with the List-Filing Requirements will unnecessarily burden

the Debtors, without any corresponding benefit to the estates.

        C.        Motion Extending Time to File Schedules and Statements (Item 3)

        38.       The Debtors are requesting (a) a 14-day extension of time to file their schedules

of assets and liabilities and statements of financial affairs (collectively, the “Schedules and

Statements”) and (b) permission to file their monthly operating reports required by the

Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the Executive Office of United States Trustees (rev. 11/27/13) (the “U.S. Trustee

Guidelines”) by consolidating the information required for each Debtor in one report that tracks

and breaks out all the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-

debtor basis in each monthly operating report (“MOR”). I believe that, given the substantial

burdens already imposed on the Debtors’ representatives by the commencement of these Chapter

11 Cases, the fact that the Debtors have no employees of their own, the competing demands upon

the Debtors’ representatives and professionals, and the time and attention the Debtors must

devote to the restructuring process, cause exists to extend the deadline to file a list the Debtors’

Schedules and Statements. The requested extension will enhance the accuracy of the Statements


                                                   13
19-22911-rdd          Doc 11      Filed 05/01/19 Entered 05/01/19 20:14:29                      Main Document
                                                Pg 14 of 40


and Schedules when filed and help avoid the potential necessity of substantial subsequent

amendments. I do not believe that any party-in-interest will be prejudiced by the requested

extension of time.

          39.      Furthermore, I believe that consolidating the information required by the U.S.

Trustee Guidelines for each Debtor in one report that tracks and breaks out all specific

information on a debtor-by-debtor basis will promote efficiency in these Chapter 11 Cases

without prejudicing any party-in-interest, as the MORs would accurately reflect the Debtors’

business operations and financial affairs.

          D.       Application to Retain Prime Clerk as Claims and Noticing Agent (Item 4)

          40.      The Debtors seek authority to retain Prime Clerk as claims and noticing agent in

the Chapter 11 Cases. I believe that Prime Clerk’s retention is the most effective and efficient

manner of noticing these creditors and parties-in-interest of the filing of the Chapter 11 Cases

and other developments in the Chapter 11 Cases. In addition, Prime Clerk will transmit, receive,

docket, and maintain proofs of claim filed in connection with the Chapter 11 Cases. Accordingly,

I believe that retention of Prime Clerk, an independent third party with significant experience in

this role, to act as an agent of this Court, is in the best interests of the Debtors and their estates

and their creditors.7

II.       Operational Pleadings (Items 5 through 7)

          41.      The Debtors have filed three “operational” pleadings that seek to (a) authorize the

Debtors to continue using their Cash Management System (as defined below), (b) authorize the




7
      The Debtors intend to file a subsequent application to retain Prime Clerk to perform certain administrative
      services under Bankruptcy Code section 327.


                                                           14
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29            Main Document
                                          Pg 15 of 40


Debtors to maintain insurance coverage and pay related obligations, and (c) authorize the

Debtors to pay Taxes and Assessments (as defined below).

       A.      Motion to Continue Cash Management System (Item 5)

       42.     The Debtors are seeking entry of an order (a) authorizing, but not directing, the

Debtors to maintain their existing cash management system and bank accounts (the “Cash

Management System”); (b) modifying certain operating guidelines relating to bank accounts set

forth in the U.S. Trustee Guidelines; (c) authorizing, but not directing the payment of related

prepetition obligations; (d) authorizing, but not directing the Debtors to continue using existing

checks, business letterhead, purchase orders, invoices, envelopes, and other business forms and

correspondence (collectively, the “Business Forms”); (e) modifying certain requirements under

section 345(b) of the Bankruptcy Code; and (f) authorizing, but not directing, the continuation of

various intercompany transactions among the Debtors and certain non-Debtor affiliates (the

“Intercompany Transactions”) and the accordance of administrative-expense-priority status to

all claims arising postpetition in the ordinary course of business as a result of an Intercompany

Transaction (such postpetition claims, the “Intercompany Claims”).

       43.     Cash Management System. The Debtors’ Cash Management System is not

complicated. It consists of only seven bank accounts held by three of the four Debtors. As

holding companies, the Debtors do not have a business need for frequent or sophisticated cash

transfers. The Cash Management System is tailored to the Debtors’ needs and facilitates basic

reporting, monitors collection and disbursement of funds, reduces administrative expenses by

facilitating the movement of funds, and administers the various Bank Accounts (as defined

below) required to effect the collection, disbursement, and movement of cash.




                                                15
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29            Main Document
                                          Pg 16 of 40


       44.     As of the date hereof, Debtor New Cotai Holdings, LLC maintains two cash

accounts at Citibank, N.A., Debtor New Cotai, LLC maintains two cash accounts at Citibank,

N.A. and one cash account at U.S. Bank, National Association, and Debtor New Cotai Ventures,

LLC maintains two cash accounts at Bank of America, N.A. (collectively, the “Bank

Accounts”), each of which is used to manage cash receipts and disbursements required to pay

expenses incurred by the Debtors, such as vendor and professional fees. As of the Petition Date,

the Bank Accounts had an aggregate combined balance of approximately $1.281 million.

       45.     In connection with the Cash Management System, the Debtors may incur fees and

other charges (collectively, all such fees and charges, the “Bank Account Claims”) in

connection with (a) checks which have been dishonored or returned for insufficient funds in the

applicable amount, and (b) any reimbursement or other payment obligations, such as overdrafts,

arising under any agreements governing the Bank Accounts, including, without limitation, any

prepetition cash management agreements or treasury services agreements (the “Bank Account

Agreements”). The Debtors estimate that outstanding Bank Account Claims are de minimis as

of the Petition Date.

       46.     Business Forms. The Debtors use Business Forms, such as checks, invoices, and

letterhead, in the ordinary course of business. Because the Business Forms were used prepetition,

they do not reference the Debtors’ current status as debtors-in-possession. Nonetheless, parties

doing business with the Debtors will be aware of the Debtors’ status as debtors-in-possession as

a result of the public nature of these Chapter 11 Cases, the limited number of parties that do

business with the Debtors, and the notice of commencement served on parties-in-interest.

Requiring the Debtors to change existing Business Forms would unnecessarily distract the

Debtors from their restructuring efforts and impose needless expenses on the estates.

                                                16
19-22911-rdd        Doc 11       Filed 05/01/19 Entered 05/01/19 20:14:29                      Main Document
                                               Pg 17 of 40


        47.      Intercompany Transactions. In the ordinary course of business, the Debtors

engage in various transactions relating to expenses and obligations that the Debtors incur. These

Intercompany Transactions are primarily used to fund the payment of various vendors and

professionals, such as auditing firms or counsel. Prior to the Petition Date, from time-to-time the

Debtors’ non-Debtor parent companies (the “Non-Debtor Parents”) funded the Debtors through

capital calls or other equity contributions. In addition, depending on the timing of the Debtors’

payment obligations, certain of the Debtors’ other non-Debtor affiliates (the “Non-Debtor

Payors”) may directly pay the Debtors’ counterparties. The Debtors thereafter reimburse such

paying affiliates out of the Debtors’ Bank Accounts. In the ordinary course of business, the

Debtors may engage in additional routine Intercompany Transactions. The Debtors anticipate

that the Intercompany Transactions with respect to the reimbursement of Non-Debtor Payors (but

not with respect to equity contributions from the Non-Debtor Parents) will continue postpetition

in the ordinary course of business.

        48.      The Intercompany Transactions reduces administrative costs by facilitating the

movement of funds. If the Debtors cannot continue the Intercompany Transactions, their

ordinary course operations would be unnecessarily hindered.

        49.      Relief from the Requirements of Section 345. I believe that the Debtors’ Cash

Management System and Bank Accounts comply with section 345 of the Bankruptcy Code. Each

of the Debtors’ Bank Accounts is maintained by an FDIC-insured depository that has signed a

Uniform Depository Agreement.8 Nonetheless, to the extent the Cash Management System and



8
    According to the list of Southern District of New York Authorized Bank Depositories (as of April 1, 2019),
    Bank of America, N.A. and Citibank, N.A. are not taking new accounts. However, in mega-cases in which the
    Debtor maintains accounts with these banks, the U.S. Trustee will instruct the Debtor to check with the bank to
    ensure that they will collateralize the funds with the Federal Reserve or obtain a surety bond to cover the funds.
                                                                                                               (cont’d)
                                                         17
19-22911-rdd       Doc 11      Filed 05/01/19 Entered 05/01/19 20:14:29                   Main Document
                                             Pg 18 of 40


the Bank Accounts do not strictly comply with Bankruptcy Code section 345, the Debtors

request that they be permitted to maintain their Bank Accounts in accordance with their existing

practices, for a 45-day period commencing upon entry of the Interim Order.

        50.      Accordingly, I believe that the Debtors’ request for relief from section 345 is

warranted.

        B.       Insurance Motion (Item 6)

        51.      As holding companies, the Debtors’ insurance needs are not complex.

Specifically, the Debtors’ insurance program consists of a primary directors and officers liability

policy as well as a single layer of excess coverage (collectively, the “Insurance Policies”). The

named insured under the Insurance Policies is Debtor New Cotai Ventures, LLC. The Insurance

Policies provide coverage to each of the Debtors’ directors and officers. For the current policy

periods, which end December 28, 2019, the total annual insurance premiums under the Insurance

Policies totaled approximately $81,882.

        52.      It is my understanding that the coverage types, levels, and premiums for these

Insurance Policies are typical for comparably sized holding companies similarly situated to the

Debtors. The Debtors believe that no amounts are currently outstanding on the Insurance

Policies. However, out of an abundance of caution, the Debtors seek authorization to make

payments of premiums, deductibles, administration costs, and brokers’ fees arising under the

Insurance Policies attributable to the prepetition period (plus any unforeseen deductible payment

amounts for prepetition claims), including any premium adjustments that might come due after

the Petition Date.

________________________
(cont’d from previous page)
    The relief requested in the motion to continue the Cash Management System includes a waiver of any such
    requirement to the extent it is applicable.


                                                      18
19-22911-rdd     Doc 11      Filed 05/01/19 Entered 05/01/19 20:14:29             Main Document
                                           Pg 19 of 40


       53.     If the Debtors are unable to make any payments that may be owed on account of

the Insurance Policies, including on account of a premium adjustment, I believe that the unpaid

third-party insurance carriers (collectively, the “Insurance Carriers”) may seek relief from the

automatic stay to terminate such Insurance Policies. The Debtors then would be required to

obtain replacement insurance on an expedited basis and at a significant cost. Even if these

Insurance Providers were not permitted to terminate the agreements, any interruption of payment

would have an adverse effect on the Debtors’ ability to obtain future policies at reasonable rates.

       C.      Taxes Motion (Item 7)

       54.     In the ordinary course of business, the Debtors incur (a) business taxes required

by the state of Connecticut to remain in good standing in order to conduct business within the

state (the “Taxes”) and (b) periodic corporate and limited liability fees required to maintain the

existence of business entities in the state of Delaware, the state of New York, and the British

Virgin Islands (the “Assessments”). The Debtors pay or remit, as the case may be, the Taxes and

Assessments as incurred, or annually, or biennially to various state and other authorities (the

“Applicable Authorities”), as required by applicable laws and regulations. To the best of the

Debtors’ knowledge, the Debtors were current in the payment of assessed and undisputed Taxes

and Assessments that came due and payable prior to the Petition Date; however, certain Taxes

and Assessments attributable to the prepetition period may become due.

       55.     I believe that delayed payment of the Taxes and Assessments may cause the

Applicable Authorities to take disruptive actions, including cancelling or failing to renew

necessary permits or authorizations, audits, lien filings, moving for relief from the automatic

stay, and other administrative procedures, all of which would consume valuable time and

resources and divert the Debtors’ attention from their restructuring efforts. I further believe that


                                                 19
19-22911-rdd        Doc 11        Filed 05/01/19 Entered 05/01/19 20:14:29                         Main Document
                                                Pg 20 of 40


prompt and regular payment of the Taxes and Assessments will avoid these unnecessary and

disruptive actions.

                                                      PART III

               INFORMATION REQUIRED BY LOCAL BANKRUPTCY RULE 1007-2

        56.       It is my understanding that Local Bankruptcy Rule 1007-2 requires that the

Debtors provide certain information, which is set forth below.9

        57.       As required under Local Bankruptcy Rule 1007-2(a)(3), to the best of the

Debtors’ knowledge and belief, the Ad Hoc Group of holders of Notes is the only committee

organized prior to the Petition Date. The Ad Hoc Group is represented by Akin Gump Strauss

Hauer & Feld LLP. The names and addresses of the members of the Ad Hoc Group, to the best

of the Debtors’ knowledge, is as follows:

Member                                                               Address
Arkkan Capital Management Limited                                    23/F, 8 Queen’s Road
                                                                     Central
                                                                     Hong Kong
Fidelity Management & Research Co.                                   Fidelity Investments
                                                                     200 Seaport Blvd, V13H
                                                                     Boston, MA 02110
Highbridge MSF International and 1992 Asia                           Highbridge Capital Management (Hong
Strategies Master Fund LP                                            Kong) Limited
                                                                     1401 York House, 15 Queen’s Road,
                                                                     Central, Hong Kong
Nine Masts Capital Limited for and on behalf of                      Nine Masts Capital Limited
Nine Masts Investment Fund and MAP 128                               23/F Shanghai Commercial Bank Tower
Segregated Portfolio LMA SPC                                         12 Queen’s Road Central
                                                                     Central, Hong Kong



9
    The information contained in the Exhibits attached to this Declaration shall not constitute an admission of
    liability by, nor is it binding on, the Debtors. The Debtors reserve all rights to assert that any debt or claim listed
    herein is a disputed claim or debt, and to challenge the priority, nature, amount, or status of any claim or debt.
    The descriptions of the collateral securing the underlying obligations are intended only as brief summaries. In
    the event of any inconsistencies between the summaries set forth and the respective corporate and legal
    documents relating to such obligations, the descriptions in the corporate and legal documents shall control.


                                                           20
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29           Main Document
                                          Pg 21 of 40


Member                                                   Address
Redwood Capital Management                               Redwood Capital Management
                                                         910 Sylvan Avenue
                                                         1st Floor
                                                         Englewood Cliffs, NJ 07632
Tor Investment Management (Hong Kong) Limited            19/F, Henley Building
                                                         5 Queen’s Road Central,
                                                         Hong Kong
Ivy Investment Management Company,                       6300 Lamar Avenue
as investment advisor for the following funds:           Overland Park, KS 66202
Ivy High Income Fund,
Ivy VIP High Income Fund,
Ivy High Income Opportunities Fund,
Ivy Apollo Multi-Asset Income Fund, and
Ivy Apollo Strategic Income Fund
Ivy Asset Strategy Fund

       58.     As required under Local Bankruptcy Rule 1007-2(a)(4), Exhibit B lists the

following information with respect to each of the holders of the Debtors’ 20 largest unsecured

claims on a consolidated basis, excluding claims of insiders: the creditor’s name, address

(including the number, street, apartment or suite number, and zip code, if not included in the post

office address), telephone number, the name(s) of person(s) familiar with the Debtors’ accounts,

the amount of the claim, and an indication of whether the claim is contingent, unliquidated,

disputed or partially secured. In each case, the claim amounts listed on Exhibit B are estimated

and subject to verification. In addition, the Debtors reserve their rights to assert remedies,

defenses, counterclaims, and offsets with respect to each claim.

       59.     As required under Local Bankruptcy Rule 1007-2(a)(5), Exhibit C provides the

following information with respect to each of the holders of the five largest secured claims

against the Debtors on a consolidated basis: the creditor’s name and address (including the

number, street, apartment or suite number, and zip code, if not included in the post office

address), the amount of the claim, a brief description and an estimate of the value of the

collateral securing the claim, and whether the claim or lien is disputed.
                                                 21
19-22911-rdd         Doc 11        Filed 05/01/19 Entered 05/01/19 20:14:29                        Main Document
                                                 Pg 22 of 40


         60.       As required under Local Bankruptcy Rule 1007-2(a)(6), the Debtors submit that

as of December 31, 2018, the Debtors’ combined assets were $310,120,178 and the Debtors’

combined liabilities were $447,501,736.10

         61.       As required under Local Bankruptcy Rule 1007-2(a)(7) and as set forth on

Exhibit D, to the best of the Debtors’ knowledge and belief, no shares of stock, debentures or

other securities of the Debtors are publicly held.

         62.       As required under Local Bankruptcy Rule 1007-2(a)(8), Exhibit E provides a list

of all the Debtors’ property in the possession or custody of any custodian, public officer,

mortgagee, pledgee, assignee of rents, or secured creditor, or agent for any such entity, giving the

name, address, and telephone number of each such entity and the court in which any proceeding

relating thereto is pending.

         63.       As required under Local Bankruptcy Rule 1007-2(a)(9), Exhibit F provides a list

of the premises owned, leased, or held under other arrangement from which the Debtors operate

their businesses.

         64.       As required under Local Bankruptcy Rule 1007-2(a)(10), Exhibit G provides the

location of the Debtors’ substantial assets, the location of their books and records, and the nature,

location, and value of assets held by the Debtors outside the territorial limits of the United States.

         65.       As required under Local Bankruptcy Rule 1007-2(a)(11), Exhibit H provides a

list of the nature and present status of actions or proceedings, pending or threatened, against the

Debtors or their property where a judgment against the Debtors or a seizure of the Debtors’

property may be imminent.



10
     The liabilities with respect to the Notes are determined at fair value consistent with historical practice.


                                                            22
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29           Main Document
                                          Pg 23 of 40


       66.     As required under Local Bankruptcy Rule 1007-2(a)(12), Exhibit I provides a list

of the names of the individuals who comprise the Debtors’ existing senior management, their

tenure with the Debtors, and a brief summary of their relevant responsibilities and experience.

       67.     As required under Local Bankruptcy Rule 1007-2(b)(1)-2(A) and (C), Exhibit J

provides the estimated amounts proposed to be paid to officers, stockholders, directors, and

financial and business consultants retained by the Debtors, for the thirty-day period following the

Petition Date. The Debtors have no employees or payroll obligations.

       68.     As required under Local Bankruptcy Rule 1007-2(b)(3), Exhibit K provides the

estimated cash receipts and disbursements, estimated net cash gain or loss, and estimated

obligations and receivables expected to accrue that remain unpaid, other than professional fees,

on a consolidated basis for the 30-day period following the Petition Date.



                          [Remainder of Page Intentionally Left Blank]




                                                23
19-22911-rdd   Doc 11   Filed 05/01/19 Entered 05/01/19 20:14:29   Main Document
                                      Pg 24 of 40


Dated: New York, New York     
       May 1, 2019            
                              

                                 /s/ John Brecker
                                 John Brecker
                                  Independent Board Member
19-22911-rdd   Doc 11   Filed 05/01/19 Entered 05/01/19 20:14:29   Main Document
                                      Pg 25 of 40


                                     Annex 1
                               Organizational Chart
                  19-22911-rdd     Doc 11       Filed 05/01/19 Entered 05/01/19 20:14:29                    Main Document
                                                              Pg 26 of 40
                                                                                            Third Parties




                                                                                            New Cotai
                Third Parties                                                              Ventures, LLC
                                                                                              (New York)




                                    100%
                New Cotai           Class A
             Participation Corp.
                      (BVI)
7.4% Common Units
1.2% Class Pref A Units
                                                                        Managing Member
                                                                        92.6% Common Units
                                               New Cotai                98.8% Class Pref A Units
                                              Holdings, LLC
                                                (Delaware)
                                                       100%
                                                       Sole Member

                                         New Cotai, LLC*
                                                (Delaware)

               100%                                   23.07%
                                                      Voting Interest
        New Cotai Capital Corp.*                                                   Third Parties
                      (BVI)                                                                                    Legend


                                                                                                               Filing Entity
                                     Studio City International
                                          Holdings Ltd.                                                        Non-Filing Entity
                                                (Cayman)
19-22911-rdd   Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29           Main Document
                                       Pg 27 of 40




                                        EXHIBIT A

                          List of Papers Seeking First-Day Relief

1.    Debtors’ Motion for Entry of Order (I) Directing Joint Administration of Cases (II)
      Waiving Requirements of Bankruptcy Code Section 342(c)(1) and Bankruptcy Rule
      1005 and 2002(n)

2.    Debtors’ Motion for Order Authorizing the Establishment of Certain Notice, Case
      Management, and Administrative Procedures

3.    Debtors’ Motion for Entry of Order (I) Waiving Certain Creditor-List Filing
      Requirements; (II) Authorizing the Filing of a Consolidated List of Top 20 Unsecured
      Creditors; (III) Authorizing Debtors to Establish Procedures for Notifying Parties of
      the Commencement of These Cases

4.    Debtors’ Motion for Entry of an Order (I) Extending Time for Debtors to File
      Schedules and Statements and (II) Authorizing Debtors to File Consolidated Monthly
      Operating Reports

5.    Debtors’ Application for Order Appointing Prime Clerk LLC as Claims and Noticing
      Agent Nunc Pro Tunc to the Petition Date

6.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued
      Use of Existing Cash Management System, Bank Accounts, and Business Forms, and
      Payment of Related Prepetition Obligations, (II) Modifying Certain Deposit
      Requirements, and (III) Authorizing Continuance of Intercompany Transactions and
      Honoring Certain Related Prepetition Obligations

7.    Debtors’ Motion for Interim and Final Orders Authorizing Debtors to (I) Maintain
      Existing Insurance Policies and Pay all Insurance Obligations Arising Thereunder and
      (II) Renew, Revise, Extend, Supplement, Change, or Enter Into New Insurance
      Policies

8.    Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay
      Certain Prepetition Taxes and Related Obligations

9.    Debtors’ Motion for Entry of a Final Order Under 11 U.S.C. § 364, Bankruptcy Rules
      4001 and 9014, and Local Bankruptcy Rule 4001-2 (I) Authorizing the Debtors to
      Obtain Postpetition Financing
     19-22911-rdd              Doc 11       Filed 05/01/19 Entered 05/01/19 20:14:29                               Main Document
                                                          Pg 28 of 40


                                                                 EXHIBIT B

              Consolidated List of the Holders of the Debtors’ 20 Largest Unsecured Claims

              Pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy Procedure, set forth below is a list
     of creditors holding the twenty (20) largest unsecured claims against New Cotai Holdings, LLC, New
     Cotai, LLC, New Cotai Capital Corp., and New Cotai Ventures, LLC (collectively, the “Debtors”), as of
     approximately April 29, 2019. This list has been prepared on a consolidated basis, based upon the books
     and records of the Debtors. The information presented in the list below shall not constitute an admission
     by, nor is it binding on, the Debtors.

     This List of Creditors does not include (a) persons who come within the definition of “insider” set forth in
     11 U.S.C. § 101 or (b) secured creditors unless the value of the collateral is such that the unsecured
     deficiency places the creditor among the holders of the largest unsecured claims.


Name of creditor and complete       Name, telephone number, and email      Nature of the    Indicate if     Amount of unsecured claim
mailing address, including zip      address of creditor contact            claim            claim is        If the claim is fully unsecured, fill in only
code                                                                       (for example,    contingent,     unsecured claim amount. If claim is
                                                                           trade debts,     unliquidated,   partially secured, fill in total claim
                                                                           bank loans,      or disputed     amount and deduction for value of
                                                                           professional                     collateral or setoff to calculate
                                                                           services, and                    unsecured claim.
                                                                           government                        Total           Deduction
                                                                           contracts)                        Claim, if       for value of Unsecured
                                                                                                             partially       collateral       Claim
                                                                                                             secured         or setoff
     Wells Fargo Bank, National     Wells Fargo Bank, National             10.625% Senior                                                 $856,000,000
     Association, as Indenture      Association                            Pay-In-Kind
     Trustee to the 10.625%         707 Wilshire Boulevard, 17th Floor     Notes due 2019
     Senior Pay-In-Kind Notes due   Los Angeles, CA 90017
     2019
1.                                  Attention: Corporate Trust
                                    Department, Barry Somrock
                                    Phone: 612-667-8485
                                    Fax: (213) 614-3355
                                    Email:
                                    barry.d.somrock@wellsfargo.com
     PricewaterhouseCoopers LLP     PricewaterhouseCoopers LLP             Professional                                                        $127,500
                                    P.O. Box 7247-8001, Philadelphia, PA   Services
                                    19170-8001
2.
                                    Attention: Anthony Arrigo
                                    Phone: 646-471-0156
                                    Email: anthony.arrigo@pwc.com
     SS&C Technologies, Inc.        SS&C Technologies, Inc.                Professional                                                     $56,541.13
                                    One South Road, Harrison, NY 10528     Services

3.                                  Attention: Billing Department
                                    Phone: 914-670-3600
                                    Fax: 914-670-3607
                                    Email: Billing.Citi@sscinc.com
     Kekst and Company              Kekst and Company Incorporated         Professional                                                     $15,372.23
     Incorporated                   437 Madison Avenue 37th Floor, New     Services
                                    York, NY 10022

4.                                  Attention: NYC Accounting
                                    Department
                                    Phone: 212-521-4800
                                    Fax: 212-521-4900
                                    Email: accounting.nyc@kekstcnc.com
      19-22911-rdd           Doc 11         Filed 05/01/19 Entered 05/01/19 20:14:29                                 Main Document
                                                          Pg 29 of 40

Name of creditor and complete       Name, telephone number, and email         Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip      address of creditor contact               claim           claim is        If the claim is fully unsecured, fill in only
code                                                                          (for example,   contingent,     unsecured claim amount. If claim is
                                                                              trade debts,    unliquidated,   partially secured, fill in total claim
                                                                              bank loans,     or disputed     amount and deduction for value of
                                                                              professional                    collateral or setoff to calculate
                                                                              services, and                   unsecured claim.
                                                                              government                       Total           Deduction
                                                                              contracts)                       Claim, if       for value of Unsecured
                                                                                                               partially       collateral       Claim
                                                                                                               secured         or setoff
      Union Gaming Securities LLC   Union Gaming Securities LLC               Professional                                                    $10,000.00
                                    3930 Howard Hughes Pkwy, Ste 230          Services
                                    Las Vegas, NV 89169
5.
                                    Attention: Mike Glynn
                                    Phone: 702-866-0749
                                    Email: mike.glynn.uniongaming.com
      Conyers Dill and Pearman -    Conyers Dill and Pearman – HK             Professional                                                      $7,989.20
      HK                            29th Floor One Exchange Square, 8         Services
                                    Connaught Place, Central, Hong Kong
6.
                                    Attention: David Lamb
                                    Phone: 852-2524-7106
                                    Fax: 852-2845-9268
                                    Email: David.Lamb@conyersdill.com
      Ropes & Gray, LLP             Ropes & Gray, LLP                         Professional                                                      $7,427.23
                                    800 Boylston Street, Boston, MA,          Services
                                    02199-3600
7.
                                    Attention: P. Welsh
                                    Phone: 617-951-7865
                                    Fax: 617-951-7050
                                    Email: pwelsh@ropesgray.com
      Wells Fargo Bank              Wells Fargo Bank                          Professional                                                      $7,100.00
                                    WF 8113 P.O. Box 1450, Minneapolis,       Services
                                    MN 55485-8113
8.
                                    Attention: Barry Somrock
                                    Phone: 612-667-8485
                                    Email:
                                    barry.d.somrock@wellsfargo.com
      Walkers                       Walkers                                   Professional                                                      $6,555.84
                                    190 Elgin Avenue, George Town,            Services
                                    Grand Cayman KY1-9001, Cayman
                                    Islands
9.
                                    Attention: Kimberly Ebanks
                                    Phone: 345-949-0100
                                    Fax: 345-949-7886
                                    Email:
                                    Kimberley.Ebanks@walkersglobal.com
      CorpM Limited                 CorpM Limited                       Professional                                                            $6,223.30
                                    Avenida da Praia Grande, 409, China Services
                                    Law Building, 21/F and 23/F A-B,
                                    Macau
10.
                                    Attention: Rui Pinto Proenca
                                    Phone: 853-2833-3332
                                    Fax: 853-2833-3331
                                    Email: rpp@mdme.com.mo
      2NT8 Limited                  2NT8 Limited                         Professional                                                           $5,000.00
                                    4/F Wai Lam House, 12 Lan Kwai Fong, Services
                                    Central, Hong Kong
11.
                                    Attention: Alidad Tash
                                    Phone: 852-5196-2211
                                    Email: alidad@2nt8.com


                                                                          2
      19-22911-rdd           Doc 11       Filed 05/01/19 Entered 05/01/19 20:14:29                                   Main Document
                                                        Pg 30 of 40

Name of creditor and complete     Name, telephone number, and email           Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip    address of creditor contact                 claim           claim is        If the claim is fully unsecured, fill in only
code                                                                          (for example,   contingent,     unsecured claim amount. If claim is
                                                                              trade debts,    unliquidated,   partially secured, fill in total claim
                                                                              bank loans,     or disputed     amount and deduction for value of
                                                                              professional                    collateral or setoff to calculate
                                                                              services, and                   unsecured claim.
                                                                              government                       Total           Deduction
                                                                              contracts)                       Claim, if       for value of Unsecured
                                                                                                               partially       collateral       Claim
                                                                                                               secured         or setoff
      Intralinks, Inc.            Intralinks, Inc.                            Trade Debt                                                        $4,500.00
                                  1372 Broadway, 11th Floor, New York,
                                  NY 10018
12.
                                  Attention: Billing Department
                                  Phone: 212-342-7676
                                  Email: Billing@Intralinks.com
      Richards Kibbe & Orbe LLP   Richards Kibbe & Orbe LLP                   Professional                                                      $3,021.75
                                  200 Liberty Street, New York, NY            Services
                                  10281-1003
13.
                                  Attention: C. Mueller
                                  Phone: 212-530-1800
                                  Fax: 212-530-1801
                                  Email: cmueller@rkollp.com
      DF King & Co., Inc.         DF King & Co., Inc.                         Professional                                                      $2,968.78
                                  48 Wall Street 22 Floor, New York, NY       Services
                                  10005

14.                               Attention: DFK Accounts Receivable
                                  Phone: 212-269-5550
                                  Email:
                                  DFKAccountsReceivable@astfinancial.
                                  com
      Ernst & Young US LLP        Ernst & Young US LLP                        Professional                                                      $2,294.00
                                  200 Plaza Drive, Secaucus, NJ 07094         Services

15.                               Attention: Alexander Soures
                                  Phone: 212-773-2584
                                  Fax: 866-240-5838
                                  Email: alexander.soures@ey.com
      Iron Mountain               Iron Mountain                               Professional                                                      $1,030.56
                                  1000 Campus Drive, Collegeville, PA         Services
                                  19426

16.                               Attention: Customer Service
                                  Phone: 800-934-3453
                                  Email:
                                  askcustomerservice@ironmountain.co
                                  m
      Hogan Lovells US LLP        Hogan Lovells US LLP               Professional                                                                 $769.47
                                  Columbia Square 555 Thirteenth     Services
                                  Street NW, Washington, DC 20004-
                                  1109
17.
                                  Attention: Bibi Majeed
                                  Phone: 202-637-5600
                                  Fax: 202-637-5910
                                  Email: bibi.majeed@hoganlovells.com
      Verizon Wireless            Verizon Wireless                            Trade Debt                                                           $61.15
                                  P.O. Box 489
18.
                                  Newark, NJ 07101-0489
                                  Phone: 800-922-0204
      Vonage Business             Vonage Business                             Trade Debt                                                           $49.32
19.                               P.O. Box 392415
                                  Pittsburgh, PA 15252-9415



                                                                          3
      19-22911-rdd          Doc 11       Filed 05/01/19 Entered 05/01/19 20:14:29                               Main Document
                                                       Pg 31 of 40

Name of creditor and complete    Name, telephone number, and email       Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip   address of creditor contact             claim           claim is        If the claim is fully unsecured, fill in only
code                                                                     (for example,   contingent,     unsecured claim amount. If claim is
                                                                         trade debts,    unliquidated,   partially secured, fill in total claim
                                                                         bank loans,     or disputed     amount and deduction for value of
                                                                         professional                    collateral or setoff to calculate
                                                                         services, and                   unsecured claim.
                                                                         government                       Total           Deduction
                                                                         contracts)                       Claim, if       for value of Unsecured
                                                                                                          partially       collateral       Claim
                                                                                                          secured         or setoff
      Verizon                    Verizon                                 Trade Debt                                                           $45.72
                                 P.O. BOX 15124, Albany, NY 12212-
                                 5124
20.

                                 Attention: Customer Service
                                 Phone: 800-897-4966




                                                                     4
19-22911-rdd     Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29             Main Document
                                          Pg 32 of 40


                                           EXHIBIT C

        Consolidated List of the Holders of the Debtors’ Five Largest Secured Claims

        Pursuant to Local Bankruptcy Rule 1007-2(a)(5), the following is a list of creditors
holding the five largest secured claims against the Debtors, on a consolidated basis, as of the
Petition Date.

        The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. The Debtors reserve all rights to assert that any debt or claim included
herein is a disputed claim or debt, and to challenge the priority, nature, amount, or status of any
such claim or debt. The descriptions of the collateral securing the underlying obligations are
intended only as brief summaries. In the event of any inconsistencies between the summaries set
forth below and the respective corporate and legal documents relating to such obligations, the
descriptions in the corporate and legal documents shall control.

Creditor Name             Creditor Contact       Amount of Claim        Collateral Description
                                                                        and Value

None.
19-22911-rdd    Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29         Main Document
                                        Pg 33 of 40


                                       EXHIBIT D

                  Summary of the Publicly Held Securities of the Debtors

       Pursuant to Local Bankruptcy Rule 1007-2(a)(7), the following lists the stock held by
each of the debtors’ officers and directors and the amounts so held.

Directors and Officers                    Common Share Amount and Nature of
                                          Beneficial Ownership as of April 29, 2019

None.
19-22911-rdd     Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29               Main Document
                                         Pg 34 of 40


                                          EXHIBIT E

                    Summary of Debtors’ Property Held by Third Parties

        Pursuant to Local Bankruptcy Rule 1007-2(a)(8), the following lists the Debtors’
property, as of the Petition Date, that is in the possession or custody of any custodian, public
officer, mortgagee, pledge, assignee of rents, secured creditor, or agent for any such entity.

Certificates representing shares in Studio City International Holdings Limited.
19-22911-rdd    Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29         Main Document
                                        Pg 35 of 40


                                        EXHIBIT F

    Summary of Debtors’ Property From Which the Debtors’ Operate Their Business

       Pursuant to Local Bankruptcy Rule 1007-2(a)(9), the following lists the location of the
premises owned, leased, or held under other arrangement from which the Debtors operate their
businesses as of the Petition Date.

Property Address                    City, State             Country       Owned or Leased

None.
19-22911-rdd    Doc 11     Filed 05/01/19 Entered 05/01/19 20:14:29           Main Document
                                         Pg 36 of 40



                                         EXHIBIT G

 Location of the Debtors’ Substantial Assets, Books and Records, and Nature and Location
                       of Debtors’ Assets Outside the United States

        Pursuant to Local Bankruptcy Rule 1007-2(a)(10), the following provides the location of
the Debtors’ substantial assets, books and records, and the nature, location, and value of any
assets held by the Debtors outside the territorial limits of the United States as of the Petition
Date.

                           Location of Debtors’ Substantial Assets

       Bank of America, N.A.
       206 Main Street
       White Plains, NY 10601

       U.S. Bank National Association
       50 South 16th Street
       Philadelphia, PA 19102

       Citibank, N.A.
       153 East 53rd Street
       New York, NY 10022

                              Location of the Books and Records

       Two Greenwich Plaza
       First Floor
       Greenwich, CT 06830

                          Debtors’ Assets Outside the United States

       None.
19-22911-rdd     Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29            Main Document
                                         Pg 37 of 40



                                          EXHIBIT H

                       Summary of Legal Actions Against the Debtors

         Pursuant to Local Bankruptcy Rule 1007-2(a)(11), the following lists actions and
proceedings pending or threatened against the Debtors or their properties where a judgment
against the Debtors or a seizure of their property may be imminent as of the Petition date. This
list reflects actions or proceedings considered material by the Debtors and, if necessary, will be
supplemented in the corresponding schedules to be filed by the Debtors in these Chapter 11
Cases.

Entity            Case Caption        Case No.        Court and         Nature of        Status
                                                      Jurisdiction      Claim

None.
19-22911-rdd     Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29           Main Document
                                         Pg 38 of 40



                                            EXHIBIT I

                              The Debtors’ Senior Management

       Pursuant to Local Bankruptcy Rule 1007-2(a)(12), the following provides the names of
the individuals who constitute the Debtors’ existing senior management, their tenure with the
Debtors, and a brief summary of their responsibilities and relevant experience as of the Petition
Date.

                          Name of
                                                                     Approx. Dates
Debtor                    Directors/Managers Titles/Responsibilities
                                                                     Appointed
                          and Officers

                          Michael Gatto           President                6/9/2011
                          Anna Kanterakis         Treasurer                4/11/2013
New Cotai, LLC            David Reganato          Secretary                4/30/2014
                          Michael Gatto           President                6/21/2006
                          Anna Kanterakis         Treasurer                4/11/2013
New Cotai Holdings, LLC   David Reganato          Secretary                6/25/2014
                          David Reganato          Director                 3/21/2014
                          Michael Gatto           President & Secretary    4/18/2013
New Cotai Capital Corp.   Anna Kanterakis         Treasurer                4/18/2013
                          Michael Gatto           Manager (Board)          10/31/2018
New Cotai Ventures, LLC   David Reganato          Manager (Board)          10/31/2018
19-22911-rdd     Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29            Main Document
                                         Pg 39 of 40



                                          EXHIBIT J

             Debtors’ Payroll for the 30 Day Period Following the Petition Date

        Pursuant to Local Rules 1007-2(b)(1)-(2)(A) and (C), the following provides, for the 30-
day period following the Petition Date, the estimated amount of weekly payroll to employees
(exclusive of officers, directors, and stockholders), the estimated amount paid and proposed to be
paid to officers, stockholders, and directors, and the amount paid or proposed to be paid to
financial and business consultants retained by Debtors.

       Estimated amount of weekly payroll to employees (exclusive of officers, directors, and
stockholders): None.

       Estimated amount paid and proposed to be paid to officers, stockholders, and directors:

       None.

       Amount paid or proposed to be paid to financial and business consultants: None.
19-22911-rdd    Doc 11    Filed 05/01/19 Entered 05/01/19 20:14:29          Main Document
                                        Pg 40 of 40


                                         EXHIBIT K

              Debtors’ Estimated Cash Receipts and Disbursements for the
            Thirty-Day Period Following the Filing of the Chapter 11 Petitions

       Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
following the Petition Date, the Debtors’ estimated cash receipts and disbursements, net cash
gain or loss, and obligations and receivables expected to accrue that remain unpaid, other than
professional fees.

Estimated Cash Receipts                         $0
Estimated Disbursements                         Approximately $6,320
Net Cash Loss                                   Approximately $6,320
Accrued but Unpaid Obligations (other than
                                                $0
professional fees)
Accrued but Unpaid Receivables                  $0
